77 F.3d 460
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Jose L. APONTE-FIGUEROA, et al., Plaintiffs, Appellants,v.BULK TERMINAL OPERATORS, INC., Defendant, Appellee.
No. 95-1884.
United States Court of Appeals, First Circuit.
Feb. 23, 1996.

Luis F. Padilla for appellants.
Ruperto J. Robles for appellee.
Before SELYA, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
The law of contract formation being settled, the only question presented on this appeal is whether the decision of the magistrate judge, entered after a full trial over which he presided, see 28 U.S.C. § 636(c), is clearly erroneous in one or more respects.   See Fed.R.Civ.P. 52(a).   The clear error hurdle is high:  an appellate court "ought not to upset findings of fact or conclusions drawn therefrom unless, on the whole record, we form a strong, unyielding belief that a mistake has been made."  Cumpiano v. Banco Santander P.R., 902 F.2d 148, 152 (1st Cir.1990);  accord In re Tully, 818 F.2d 106, 109 (1st Cir.1987).


2
Here, the hurdle is insurmountable.   We have examined the record in this case, read the parties' briefs, and entertained oral argument.   As a result of that careful review, we conclude, without serious question, that no clear error infects the magistrate's findings of fact.   After all, "when there are two permissible views of the evidence, the factfinder's choice between them cannot be clearly erroneous."  Johnson v. Watts Regulator Co., 63 F.3d 1129, 1138 (1st Cir.1995).   Consequently, we need go no further.   We affirm the judgment below for substantially the reasons set forth in the magistrate judge's well-considered opinion.   See Aponte-Figueroa v. Bulk Terminal Operators, Inc., No. 93-2488(DRD)(JA), slip op.  (D.P.R. July 5, 1995).


3
Affirmed.